FILED
                             NOT FOR PUBLICATION                            JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO ERNESTO AVALOS-                          No. 09-73165
PADILLA,
                                                 Agency No. A092-810-118
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ricardo Ernesto Avalos-Padilla, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of due process violations in immigration proceedings, Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1245-46 (9th Cir. 2008), and we deny the petition for review.

      Avalos-Padilla’s due process claim fails because Avalos-Padilla was given

the opportunity to present witnesses on his behalf, he failed to request a

continuance when they did not appear, and he failed to demonstrate that the

absence of their testimony prejudiced him. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error and prejudice for a petitioner to prevail on a due

process claim).

      Avalos-Padilla’s contention that the IJ improperly judged his application on

the basis of his witnesses’ failure to appear at his hearing is not supported by the

record.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73165